105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Russell D. HAWKINS, Jr., Appellant,v.Lynn WILSON, Deputy, Pulaski County Sheriff, Arkansas;Randy Johnson, Pulaski County Sheriff, Arkansas, Appellees.
No. 96-2541EA
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 7, 1997.Decided Jan. 13, 1997.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Russell D. Hawkins, Jr., an Arkansas inmate, appeals the district court's dismissal of Hawkins's 42 U.S.C. § 1983 action.  Having carefully reviewed the record, we conclude the dismissal was proper because Hawkins failed to establish his claim of punishment as a pretrial detainee.  We also conclude Hawkins failed to make a timely demand for a jury trial.  Finally, the district court did not abuse its discretion in rejecting Hawkins's request for appointment of counsel.  Finding no reversible error, we affirm the district court.  See 8th Cir.  R. 47B.